Citation Nr: 0717683	
Decision Date: 06/13/07    Archive Date: 06/26/07	

DOCKET NO.  04-40 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1966 to July 
1970.  His medals and badges include the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

In a statement submitted at the time of his personal hearing 
with the undersigned in February 2007, the veteran indicated 
that he was withdrawing a claim for a disability rating in 
excess of 10 percent for scarring as a residual of a stab 
wound to the right abdomen.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made all reasonable efforts 
to develop such evidence.

2.  It is not shown by competent and probative evidence that 
the veteran has bilateral hearing loss or tinnitus 
attributable to his active service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5102-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 1154, 5102-5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002 & Supp. 2005) imposes obligations on VA in 
terms of its duties to notify and assist claimants in the 
development of their claims.  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations with respect to its duty to 
assist a veteran with a claim.  In the instant case, the 
Board finds that VA has fulfilled its duties to assist the 
veteran in accordance with the mandates of the VCAA.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Beverly v. Nicholson, 
19 Vet. App. 394 (2005) (outlining VCAA requirements).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 3.159(b) apply to all 5 elements of a service 
connection claim.  Those elements are:  (1)  Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and evidence 
presented with the claims and to provide the claimant of what 
information and evidence not previously provided, if any, 
will help in substantiating or is necessary to substantiate 
the elements of a claim as reasonably contemplated by the 
application.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that 
"or immediately after," VA receives a complete or a 
substantially complete application for VA administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The record reflects that the originating agency provided the 
veteran with the notice required by the VCAA by letter dated 
in November 2003, several months prior to the initial 
adjudication of the claim.  In that communication, VA told 
the veteran it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a federal department or agency.  He was 
informed what the evidence had to show to establish 
entitlement to service connection and how VA would help 
obtain evidence for his claim.  Accordingly, the Board 
believes that the veteran was on notice of the fact that he 
was to submit any pertinent evidence in his possession.

The record also reveals that by communication dated in March 
2006, the veteran was provided with information as to the 
manner in which the RO determines effective dates and 
disability ratings.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  This duty includes assisting the veteran by 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (setting forth 
the Secretary's various duties to a claimant).

The veteran was afforded an audiometric examination by VA in 
February 2004.  The examination report contains an opinion in 
connection with the claims for service connection for hearing 
loss and tinnitus.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  The veteran and his 
representative also had the opportunity to provide testimony 
at a hearing before the undersigned in February 2007.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran, and, thus, 
no additional assistance or notification is required at this 
time.  Accordingly, the Board will address the merits of the 
claims.

Legal Criteria

In general, service connection is awarded for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

Where a veteran had active service for ninety (90) days or 
more and certain chronic diseases, including sensorineural 
hearing loss, are manifest to a compensable degree of 
10 percent or more within the first year following separation 
from service, service connection will be presumed for the 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical evidence, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Accord 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Sheddon v.Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled American Veterans, supra; Coburn, 
supra.

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases for supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and what this evidence shows, or fails to show, on 
the claim.  The veteran should not assume that the Board has 
ignored pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board provide reasons for 
rejecting evidence favorable to the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the claims for service connection.

Initially, the Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the diagnosis or etiology of any 
current hearing loss (as defined by VA) or tinnitus.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183 (1997) (a lay person is 
generally not capable of opining on matters requiring medical 
knowledge).  The determination of whether the veteran has a 
service-connectable hearing loss is governed by 38 C.F.R. 
§ 3.385, which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006).

A review of the service medical records reveals that at the 
time of enlistment examination in January 1966, there was no 
reference to tinnitus.  Audiometric examination was entirely 
unremarkable, except for notation of a decibel loss of 40 at 
4,000 Hertz in the left ear.  The records thereafter are 
negative for the presence of hearing loss or tinnitus.  This 
includes the report of examination at separation in July 1970 
when hearing was listed as 15/15 for whispered voice and 
spoken voice in each ear.

Documentation of the presence of hearing loss and tinnitus 
was not made for many years following service discharge.  The 
Board may consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
veteran has not complained of the disorders at issue.  See 
Maxson v. Gober, 203 F.3d 1330 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).

In the instant case, the initial diagnoses occurred many 
years after the veteran's discharge from service.  The 
absence of supporting evidence for such a long period of time 
weighs against the claims.  Maxson, supra.  Moreover, the VA 
examiner who evaluated the veteran in February 2004 reviewed 
the claims file and after review of the medical records and 
current examination, opined that it was "less likely than not 
that the veteran's current hearing loss and tinnitus are 
related to active duty or military noise exposure."  The 
physician noted that review of the service medical records 
was negative for worsening (aggravation) of minimal 
preexisting hearing loss and also negative for tinnitus.  He 
added that it would appear that most of the bilateral hearing 
loss and tinnitus had occurred subsequent to separation from 
service and stated that he could find no indication that 
either hearing loss or tinnitus was incurred in while on 
active duty.  In fact, a notation was made that the veteran 
himself reported only a 6- to 7-year history of bilateral 
progressive tinnitus and a 20-year history of bilateral 
progressive hearing loss. This would place the onset of the 
disabilities at a time well after service discharge. There is 
no medical opinion or evidence to the contrary.  

In this case, the veteran has earned a Combat Action Ribbon, 
and he testified that the acoustic trauma from in-service 
noise trauma occurred without the benefit of ear protection.  
38 U.S.C.A. § 1154 makes it abundantly clear that special 
considerations attend the cases of combat veterans.  Jensen 
v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  Section 
1154(b) provides as follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  

The Board finds the veteran's statements regarding exposure 
to excessive noise from military duties in service to be 
credible.  Section 1154(b) applies a reduced evidentiary 
burden which can be used to establish the incurrence of an 
event in service; however, competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  In this case, the 
competent medical opinion does not relate the post-service 
claimed disorders to service.  Therefore, because the veteran 
has not established, by competent and probative evidence, a 
nexus between any current hearing loss and tinnitus on the 
one hand and his active service on the other, the Board must 
deny the claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


